          Case 1:18-cv-01551-ESH Document 99 Filed 05/31/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                 Plaintiff,

    vs.                                                  Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                Defendants.


                      DEFENDANT’S NOTICE OF FILING
            THE CERTIFIED INDEX OF THE ADMINISTRATIVE RECORD

       In accordance with Local Civil Rule 7(n)(1), Defendants the Department of the Army and

the Secretary of the Army Dr. Mark T. Esper, by and through counsel, hereby file the attached

certified index of the contents of the administrative record.

Dated: May 31, 2019                           Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         BY: /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574
                                             roberto.martens@usdoj.gov

                                              Attorneys for Defendants
          Case 1:18-cv-01551-ESH Document 99 Filed 05/31/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I certify that on this 31st day of May, 2019, I served upon counsel for Plaintiffs the

foregoing notice of filing the certified index of the administrative record and the certified index

by filing said documents using the Court’s Electronic Case Filing System.

Dated: May 31, 2019                            /s/ Roberto C. Martens, Jr.
                                               ROBERTO C. MARTENS, JR.
                                               Special Assistant United States Attorney




                                                 2
Case 1:18-cv-01551-ESH Document 99-1 Filed 05/31/19 Page 1 of 6
            Case 1:18-cv-01551-ESH Document 99-1 Filed 05/31/19 Page 2 of 6




                    ADMINISTRATIVE RECORD INDEX
LUCAS CALIXTO, et al., v. UNITED STATES DEPARTMENT OF THE ARMY, et al.

 TAB   DOCUMENT                                                    DATE                PAGE

 1.    Lucas Calixto Reserves Annex                                March 16, 2016      000001-000011

  2.   Lucas Calixto MAVNI Information Paper                       March 10, 2016      000012-000019

  3.   Military Service Suitability Recommendation and National    June 5, 2018        000020-000031
       Security Determination re: Lucas A. Calixto

  4.   Department of the Army Form 4187 (Personnel Action) re:     April 19, 2018      000032-000033
       Lucas A. Calixto

  5.   United States Army Recruiting Battalion New England         June 12, 2018       000034
       Discharge Order 163-1

  6.   United States Army Reserve Command Orders 18-164-           June 13, 2018       000035
       00004 re: Lucas A. Calixto

  7.   United States Army Recruiting Battalion New England         July 17, 2018       000036
       Revoke Order 198-1 revoking order 163-1 dated 12 June
       2018

  8.   Certification of Military or Naval Service (USCIS Form N-   May 10, 2018        000037-000040
       426) re: Lucas A. Calixto

  9.   Determination of the Military Service Suitability of PV1    June 7, 2018        000041-000042
       Calixto, Lucas A.

 10.   Tounde Emery Preceiux Djohi Reserves Annex                  December 17, 2015   000043-000053

 11.   Tounde Djohi MAVNI Information Paper                        December 2, 2015    000054-000060

 12.   Department of the Army Form 4187 (Personnel Action) re:     December 21, 2017   000061-000062
       Tounde Djohi

 13.   United States Army Reserve Command Orders 18-164-           June 13, 2018       000063
       00005 re: Tounde EmeryPrecieux Djohi

 14.   U.S. Army Recruiting Battalion, Baltimore Orders 162-003    June 11, 2018       000064
       re: Tounde Emery P. Djohi
            Case 1:18-cv-01551-ESH Document 99-1 Filed 05/31/19 Page 3 of 6




                    ADMINISTRATIVE RECORD INDEX
LUCAS CALIXTO, et al., v. UNITED STATES DEPARTMENT OF THE ARMY, et al.


 15.   Certification of Military or Naval Service (USCIS Form N-    February 1, 2018    000065-000072
       426) re: Tounde Emery Precieux Djohi

 16.   Determination of the Military Service Suitability of SPC     June 7, 2018        000073-000074
       Djohi, Tounde E.

 17.   Military Service Suitability Recommendation and National     June 15, 2018       000075-000085
       Security Determination re: SPC Tounde Emery Precieux
       Djohi

 18.   Yisheng Dai Reserves Annex                                   October 29, 2015    000086-000096

 19.   Yisheng Dai MAVNI Information Paper                          October 27, 2015    000097-000104

 20.   Department of the Army Form 4187 (Personnel Action) re:      June 14, 2018       000105
       Yisheng Dai

 21.   U.S. Army Recruiting Battalion Minneapolis Orders 254-04     September 11, 2017 000106

 22.   Certification of Military or Naval Service re: Yisheng Dai   June 18, 2018       000107-000110

 23.   Record Summary - Contacts re: Yisheng Dai                    Various Dates       000111-000120

 24.   Zeyuan Li Reserves Annex                                     April 20, 2016      000121-000132

 25.   Zeyuan LI MAVNI Information Paper                            October 27, 2015    000133-000140

 26.   TPU Personnel Actions Checklist re: Zeyuan Li                November 17, 2017   000141-000142

 27.   U.S. Army Recruiting Battalion, Harrisburg Orders 298-1      October 25, 2017    000143
       re: Zeyuan Li

 28.   Department of the Army Form 4187 (Personnel Action) re:      January 15, 2019    000144-000145
       Zeyuan Li

 29.   U.S. Army Recruiting Battalion, Harrisburg, Orders 298-1     October 25, 2017    000146
       re: Zeyuan Li
            Case 1:18-cv-01551-ESH Document 99-1 Filed 05/31/19 Page 4 of 6




                    ADMINISTRATIVE RECORD INDEX
LUCAS CALIXTO, et al., v. UNITED STATES DEPARTMENT OF THE ARMY, et al.

 30.   Memorandum for Record, Subject: Assumption of                  October 23, 2017    000147
       Command of the U.S. Army Recruiting Battalion,
       Harrisburg

 31.   Memorandum for Record, Subject: Refusal to Cooperate           October 17, 2017    000148-000149
       with Screener during a Military Accessions Vital to the
       National Interest (MAVNI) Counterintelligence Focused
       Security Interview re: Zeyuan Li

 32.   Xing Lu Reserves Annex                                         February 27, 2019   000150-000160

 33.   Xing Lu MAVNI Information Paper                                December 14, 2015   000161-000168

 34.   Favorable Military Service Suitability Determination for       January 22, 2019    000169
       Specialist (SPC) Lu, Xing

 35.   Army Board for Correction of Military Records Record of        January 15, 2019    000170-000171
       Proceeding for MAVNI Group Application (Update to
       Group List – Xing Lu)

 36.   Correction of Department of Defense (DD) Form 4-               January 15, 2019    000172-000173
       Enlistment Date (Lu, Xing)

 37.   Declaration of Lin H. St. Clair, Case 1:18-cv-01551-ESH,       April 23, 2019      000174-000178
       Document 89-2

 38.   Declaration of Lin H. St. Clair and Exhibit A, Case 1:18-cv-   August 13, 2018     000179-000195
       01551-ESH, Document 22-1

 39.   Bright Chukwudi Izudike Reserves Annex                         December 17, 2015   000196-000206

 40.   Bright Izudike MAVNI Information Paper                         September 25, 2015 000207-000214

 41.   Department of the Army Form 4187 (Personnel Action) re:        November 3, 3017    000215
       Bright Izudike

 42.   U.S. Army Recruiting Battalion, Dallas Orders 258-03 re:       September 15, 2017 000216
       Bright C. Izudike

 43.   Favorable Military Service Suitability Determination for       March 20, 2019      000217
            Case 1:18-cv-01551-ESH Document 99-1 Filed 05/31/19 Page 5 of 6




                    ADMINISTRATIVE RECORD INDEX
LUCAS CALIXTO, et al., v. UNITED STATES DEPARTMENT OF THE ARMY, et al.

       Private Second Class (PV2) Izudike, Bright Chukwudi

 44.   Certification of Military or Naval Service (USCIS Form N-   October 30, 2017    000218-000221
       426) re: Bright Izudike

 45.   U.S. Army Recruiting Battalion, Baltimore Orders 187-002    July 6, 2018        000222
       re: Fang Lu

 46.   Fang Lu Reserves Annex                                      March 25, 2016      000223-000233

 47.   Fang Lu MAVNI Information Paper                             March 16, 2016      000234-000241

 48.   Military Service Suitability Recommendation (MSSR) and      January 8, 2019     000242-000260
       National Security Determination (NSD) re: Fang Lu

 49.   Jingquan Qu Reserves Annex                                  February 17, 2016   000261-000273

 50.   Jingquan Qu MAVNI Information Paper signature page          February 17, 2016   000274

 51.   Department of the Army Form 4187 (Personnel Action) re:     November 19, 2017   000275
       Jingquan Qu

 52.   Certification of Military or Naval Service (USCIS Form N-   November 27, 2017   000276-000279
       426) re: Jingquan Qu

 53.   Military Service Suitability Recommendation and National    June 5, 2018        000280-000290
       Security Determination re: SPC Jing Q. Qu

 54.   Favorable Military Service Suitability Determination for    April 12, 2019      000291
       Specialist (SPC) Sambe, Hembashima G.

 55.   Hembashima Sambe Reserves Annex                             February 5, 2016    000292-000302

 56.   MAVNI Information Paper re: Hembashima Sambe                February 2, 2016    000303-000310

 57.   Favorable Military Service Suitability Determination for    November 6, 2018    000311
       Specialist (SPC) Udeigwe, Emeka

 58.   Emeka Udeigwe Reserves Annex                                March 17, 2016      000312-000323
            Case 1:18-cv-01551-ESH Document 99-1 Filed 05/31/19 Page 6 of 6




                    ADMINISTRATIVE RECORD INDEX
LUCAS CALIXTO, et al., v. UNITED STATES DEPARTMENT OF THE ARMY, et al.

 59.   Emeka Udeigwe MAVNI Information Paper                        March 11, 2016      000324-000331

 60.   Department of the Army Form 4187 (Personnel Action) re:      January 19, 2018    000332-000333
       Emeka Udeigwe

 61.   U.S. Army Recruiting Battalion, Cleveland Order No. 186-     July 5, 2018        000334
       01 re: Emeka Udeigwe

 62.   Assumption of Command Orders for United States Army          June 25, 2018       000335
       Recruiting Battalion Cleveland

 63.   Wanjing Li Reserves Annex                                    February 5, 2016    000336-000346

 64.   Wanjing Li MAVNI Information Paper                           November 18, 2015   000347-000354

 65.   Military Service Suitability Recommendation and National     June 5, 2018        000355-000366
       Security Determination re: Wanjing Li

 66.   Department of the Army Form 4187 (Personnel Action) re:      December 30, 2017   000367
       Wanjing Li

 67.   U.S. Army Recruiting Battalion Kansas City Order 186-3 re:   July 5, 2018        000368
       Wanjing Li

 68.   Certification of Military or Naval Service (USCIS Form N-    June 18, 2018       000369-000372
       426) re: Wanjing Li

 69.   Certification of Military or Naval Service (USCIS Form N-    August 13, 2016     000373-000376
       426) re: Wanjing Li (certification section not completed)    (requestor’s
                                                                    signature)

 70.   Assistant Secretary of the Army, Manpower and Reserve        October 26, 2018    000377-000379
       Affairs Memorandum for Deputy Chief of Staff, G-1,
       Subject: Resume Separation Actions Pertaining to
       Members of the Delayed Entry Program (DEP) and
       Delayed Training Program (DTP) Recruited Through the
       Military Accessions Vital to National Interest (MAVNI) Pilot
       Program
